RENDERED: DECEMBER 3, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-1043-WC

ELLIS POPCORN CO. C/O MATRIX
COMPANIES, TPA                                                    APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-91-04106


ROBERT STOGNER; HONORABLE
JOHN MCCRACKEN,
ADMINISTRATIVE LAW JUDGE;
DR. JOHN RUXER/ORTHOPAEDIC
INSTITUTE OF W. KY; DR. ROBERT
HAYDEN; DR. STEPHEN COMPTON;
AND WORKERS’ COMPENSATION
BOARD                                                              APPELLEES


                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: COMBS, DIXON, AND MAZE, JUDGES.

COMBS, JUDGE: The Appellant, Ellis Popcorn Co. (Ellis), appeals from an

opinion of the Workers’ Compensation Board (Board) that affirmed the decision of
the Administrative Law Judge (ALJ) in this post-award medical fee dispute

(MFD). Finding no error after our review, we affirm.

             The Appellee, Robert Stogner, was employed by Ellis as a plant

engineer. He was severely injured on December 26, 1990, when he fell from a

ladder and struck his head on the floor. The underlying claim was litigated.

Stogner presented testimony from Dr. Mary Ellen Clinton, a neurologist, as

summarized in ALJ Kerr’s June 30, 1993, opinion, award, and order, in relevant

part:

             Plaintiff’s gait and station were significant for truncal
             ataxia and plaintiff had left foot drop. [Dr. Clinton]
             diagnosed post head trauma syndrome . . . . [Stogner] has
             . . . ataxia and unsteady gait such that he cannot walk
             without a cane. . . . [Dr. Clinton] related plaintiff’s
             condition to his injury . . . . She also stated plaintiff will
             show no significant improvement[.]

ALJ Kerr determined that Stogner had sustained a 100% occupational disability

and awarded medical benefits as might reasonably be required for the cure and

relief from the effects of the injury.

             Over the years, Ellis has filed various medical fee disputes, including

a 2017 MFD contesting a proposed L4-5 microdiskectomy which ALJ Miller

determined was compensable. In that proceeding, Ellis filed Dr. Joseph Zerga’s

August 31, 2017, report, which provides in relevant part:

             This is a 73 year old male from Murray, Kentucky. He is
             referred for the question of surgery approval. The history

                                          -2-
             is gathered from him and also from a review of current
             records. There are several issues in this gentleman. He
             had a fall of a ladder in 1990 and apparently had
             significant brain trauma, I presume predominantly to the
             right side of his brain. He was in the hospital for three
             months. He was discharged initially with a plastic brace
             because he had a foot drop which occurred maybe at
             discharge or shortly thereafter. He now has a mechanical
             moveable brace on his left leg and has spasticity in both
             limbs. He is able to ambulate with this. However, he has
             had several falls. He tells me he has had 400 to 500 falls.
             He blames it on his brace. He says sometimes his brace
             will malfunction and it will cause him to fall. He also
             has seizures. By his wife’s description they are complex
             partial seizures sometimes with secondary generalization.
             His wife thinks he may have had a seizure today.

             Dr. Zerga attributed the diagnosis of a disc protrusion to the original

work injury, noting that Stogner “has had frequent falls since then. The fall that

occurred on March 7, 2017, was the result of his clumsiness from the initial

injury.” Dr. Zerga explained that “[o]bviously he is paraparetic with increased

spasticity in his legs, maximal in the left leg with need for a leg brace.” Dr. Zerga

believed that Stogner’s “neurological deficits have caused the frequent falls . . .

[and that] the current herniated disc is related to a fall which was caused by his gait

ataxia from the 1990 injury.”

             On September 20, 2020, Ellis filed the amended MFD which is the

subject of this appeal. Ellis contested the compensability of medical expenses for

Stogner’s left knee, left hip, left ankle, and right shoulder after he fell on June 16,

2020. Ellis explained that “[a]t the time of the June 16, 2020 fall, the claimant

                                           -3-
reported that his left knee buckled in a parking lot resulting in the fall and

subsequent complaints of left knee pain, left hip pain, left ankle pain, and right

shoulder pain.” Ellis asserted that “the fall was causally related to the claimant’s

development of knee osteoarthritis some 30 years following his 1990 work injury.”

             Ellis relied upon the August 5, 2020, peer review report of Dr. Avrom

Gart, who opined that the 1990 work injury was not the cause of Stogner’s left

knee, left hip, left ankle, and right shoulder complaints, but that Stogner had

sustained a fall just prior to an office visit with a Dr. Stephen Compton. In Dr.

Gart’s opinion, the fall was attributable to Stogner’s development of knee arthritis

over 30 years following the work injury. Dr. Gart’s peer review report reflects that

he “reviewed the following medical records in their entirety: 6/17/20 Report Dr.

Compton.” Dr. Gart also noted that a peer discussion was had with Dr. Compton,

who has been following Stogner for bilateral knee and right shoulder pain

secondary to osteoarthritis, and that “[t]he most recent fall occurring on 6/16/20,

was allegedly secondary to one of his knees buckling resulting in a fall onto the left

side.”

             Stogner, pro se, submitted several statements in response to the MFD.

His September 7, 2020, statement provides as follows in relevant part:

             I went to see Dr. Stephen Compton because of a fall I
             had on June 16, 2020. The fall was caused by my left
             knee failing to “lock” on the forward motion of my left
             leg and buckling, causing me to fall hard on my left side.

                                          -4-
            Dr. Avrom Gart’s peer review of this case refuses to
            consider that my former employer has had to pay for
            several injuries caused by falls. My medical history will
            suffice to prove that I was adjudged a “High Fall Risk”
            because the functioning of my left leg/knee were [sic]
            compromised by injuries sustained in my fall. The
            original injury left me with nerve damage in my left leg
            and knee and impaired balance due to Ataxia related to
            the brain injury.

(Emphasis original.) Stogner also filed a statement dated September 25, 2020, in

which he explained that:

            The dispute concerning the medical bills from Dr.
            Compton are for a fall that caused a sprained left ankle,
            damage to the left leg joint with considerable swelling
            and pain and a large bruise on my left lower hip that was
            the size of a cup saucer. A review of all my medical
            records will convince you that I have been deemed a
            “High Fall Risk” because the near fatal head injury I
            suffered on December 26, 1990 left me with a condition
            called “Ataxia,” an unsteady gait, a spastic left leg and
            left knee that will suddenly buckle causing me to fall. I
            also suffer with migraines and seizures.

            By opinion and order rendered December 22, 2020, ALJ McCracken

ruled against Ellis on the amended medical dispute and found the contested

treatment compensable, citing Addington Resources, Inc. v. Perkins, 947 S.W.2d

421 (Ky. App. 1997). The ALJ explained in relevant part as follows:

                   Stogner states that he has had hundreds of falls
            since his 1990 work injury. He states that he is at high
            risk of falls. The ALJ notes that in a prior medical
            dispute, Defendant filed the report of Dr. Joseph Zerga in
            regards [sic] to a lumbar surgery that was caused by a
            2017 fall. Dr. Zerga stated that the fall was caused by

                                       -5-
              conditions from his original injury. He also stated that in
              his opinion Stogner’s neurological deficits cause him to
              frequently fall. . . .

                     For the fall in question for the subject medical
              dispute, Stogner stated in his statements to the ALJ that
              the fall occurred due to his left knee failing to “lock” on
              the forward motion of his left leg and buckling, causing
              him to fall hard on his left side.

                     The ALJ relies on Stogner[’s] statements and Dr.
              Zerga’s 2017 report to find that the June 16, 2020 fall
              was a natural consequence of the severe head and
              neurological injury he sustained on December 16, 1990.
              The ALJ relies on Stogner’s statement and Dr. Zerga to
              find that the injuries to his right shoulder, left knee, left
              hip and left ankle, and the treatment to those body parts,
              were a natural consequence of his fall on June 16, 2020.

              On January 5, 2021, Ellis filed a petition for reconsideration and

argued that it was patent error for the ALJ to rely upon Dr. Zerga’s independent

medical examination (IME) report because it had not been designated as evidence

in the MFD and also argued that Dr. Zerga’s report lacked probative value. By

order rendered on January 26, 2021, the ALJ denied the petition, explaining that he

“was not persuaded by Dr. Avrom Gart’s opinions. Dr. Gart never examined

Plaintiff.”

              Ellis appealed to the Board and contended that the ALJ erred in

considering Dr. Zerga’s 2017 report because: (1) neither party designated it as




                                           -6-
evidence in the subject MFD;1 and (2) it does not constitute substantial evidence

that the 2020 fall was causally related to the underlying work event.

               By opinion entered on August 13, 2021, the Board affirmed. The

Board discussed “the direct and natural consequence rule” explained in Addington

Resources, supra, that a subsequent injury -- whether it be an aggravation of the

original injury or a new and distinct injury -- is compensable if it is the direct and

natural result of a compensable injury. The Board concluded as follows:

                       The evidence establishes that Stogner has ongoing,
               long-standing neurological problems with his left leg,
               including foot drop and failure of the knee to lock. Dr.
               Zerga, 27 years after the work injury, attributed Stogner’s
               numerous falls to conditions that resulted from the work
               injury. He also cited seizures related to the work injury
               as a possible cause of the falls. Dr. Zerga’s opinions
               certainly constitute substantial evidence of the
               permanency of the work-related effects that caused
               numerous falls. Stogner indicated the mechanism of the
               fall in 2020 was consistent with his past falls. The failure
               of the knee to lock caused the 2017 fall that was
               determined to be a result of the 1990 injury. In the
               earlier 2020 medical fee dispute decision,[2] ALJ Harvey
               noted, “Stogner suffered a closed head injury with
               significant loss of function, including vision and hearing
               problems, as well as injuries to his low back. The head
               injury compromised Stogner’s balance and has resulted
               in numerous falls, one of which ruptured his L4-5 disc
               and required a laminectomy.” Clearly, the prior record

1
 It appears that Ellis has abandoned the first issue on appeal to this Court. We limit our
discussion of the Board’s opinion accordingly.
2
 In that earlier MFD, ALJ Harvey rendered an opinion and order on July 23, 2020, and held that
proposed transforaminal injections were compensable.

                                               -7-
               established the effects of the 1990 injury that persisted
               resulted in numerous falls. The medical evidence
               introduced prior to this dispute, along with Stogner’s
               testimony, and reasonable inferences drawn therefrom
               support the ALJ’s determination that the 2020 fall was a
               direct and natural consequence of the 1990 injury.

                      The ALJ found Dr. Gart was not persuasive, noting
               he never examined Stogner. It is not clear from Dr.
               Gart’s report that he had an accurate history regarding the
               number of falls caused by conditions related to the
               original work injury. Dr. Gart only lists Dr. Compton’s
               medical records from June 17, 2020 as records he
               reviewed. He indicated he had a peer discussion with Dr.
               Compton. Dr. Gart did not discuss the cause of the
               osteoarthritis, other than stating the 1990 incident was
               not the cause. He did not discuss whether hundreds of
               falls caused by the effects of the work-related injury
               would have caused or contributed to the osteoarthritis.
               He did not address how the buckling of the knee in 2020
               would have a different cause than the buckling of the
               knee in 2017 that was determined to be the result of the
               1990 injury. The ALJ was well within his role as fact-
               finder in determining Dr. Gart’s opinions were not
               persuasive.

               On appeal to this Court,3 Ellis argues -- as it did before the Board --

that Dr. Zerga’s report has no probative value regarding causation of the claimant’s

2020 fall and thus does not constitute substantial evidence. The standard of our

review on appeal is well established. “The function of further review of the




3
 No response has been filed as permitted by Kentucky Rule of Civil Procedure 76.25(6), which
provides that “[e]ach appellee may file . . . a response to the petition within 20 days of the date
on which the petition was filed with the Court of Appeals.”



                                                -8-
[Board] in the Court of Appeals is to correct the Board only where the Court

perceives the Board has overlooked or misconstrued controlling statutes or

precedent, or committed an error in assessing the evidence so flagrant as to cause

gross injustice.” Western Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky.

1992).

             We perceive no such error in the case before us. Indeed, we agree

with the Board’s analysis. See Diop v. Zenith Logistics, 486 S.W.3d 302 (Ky. App.

2015), in which we held that substantial evidence supported ALJ’s decision to

apply the direct and natural consequence rule. In Diop, the claimant suffered a fall

in a bathtub and contended that a previous work injury had so compromised her

mobility that she fell on this particular occasion. We concluded that the ALJ had

the discretion to believe her versions of the event and to rely on the nexus between

medical records from the clinic that had documented the work injury and the

hospital records that documented the fall in the bathtub. Id. at 309.

             We affirm.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       NO BRIEF FOR APPELLEE.

Matthew J. Zanetti
Louisville, Kentucky




                                         -9-